Order, Supreme Court, New York County (Paula J. Omansky, J.), entered November 1, 2004, which, inter alia, granted defendants’ cross motion for partial summary judgment, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered September 16, 2004, unanimously dismissed, without costs, as superseded by the appeal from the order of November 1, 2004.
The motion court properly concluded that plaintiffs were required to offer expert testimony in support of their claim for legal malpractice that raises issues regarding the standard of care of an attorney drafting purchasing and marketing agreements in the field of hedge funds and financial management companies, a subject that is not part of the jurors’ ordinary, daily experience (see Schadoff v Russ, 278 AD2d 222 [2000]). Defendants’ expert submission was sufficient to meet their burden that they did not depart from the applicable standard of care (see id.). Since plaintiffs failed to offer expert testimony on the subject, they failed to raise an issue of fact and partial summary judgment was properly granted defendants (see id.; Zeller v Copps, 294 AD2d 683, 684 [2002]). Concur—Marlow, J.P., Nardelli, Gonzalez and Sweeny, JJ.